Citation Nr: 1743913	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-27 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder.

3.  Entitlement to service connection for a dental disability for compensation purposes.

4.  Entitlement to service connection for a dental disability for purposes of dental outpatient treatment.

5.  Entitlement to service connection for a sinus disorder, as secondary to dental trauma.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDINGS OF FACT

1.  The competent and probative evidence of record demonstrates that the Veteran's left ear hearing loss cannot be reasonably disassociated from his active duty service.

2.  The competent and probative evidence of record does not reflect that the Veteran has a psychiatric disorder which began in or is etiologically related to his active duty service.

3.  The competent and probative evidence of record does not demonstrate that the Veteran has a current dental disability for which service connection may be granted for compensation purposes.

4.  The competent and probative evidence of record does not reflect that the facial trauma the Veteran experienced during his active service resulted in the loss of any of his teeth.

5.  From August to November 2009, the Veteran completed at least sixty consecutive days of treatment in a VA residential domiciliary program.

6.  The competent and probative evidence of record does not reflect that the Veteran's sinus disorder began in or is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).

4.  The criteria for Class II(a) eligibility for VA outpatient dental treatment have not been met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016).

5.  The criteria for Class II(b) eligibility for a one-time course of VA outpatient dental treatment have been met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016).

6.  The criteria for service connection for a sinus disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veteran's claims have been delayed, in part, due to his inability to keep VA apprised of his current mailing address on several occasions.  While the Board recognizes and is sympathetic to the fact that that he has often been transient, and at times homeless or living in VA domiciliary treatment centers, the Board wishes to emphasize to the Veteran the importance of keeping a current mailing address on file with VA at all times.

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated October 2009, December 2009, February 2010, and February 2017.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO attempted to obtain the Veteran's outpatient fee-based dental treatment records from the VA Northern Indiana Healthcare System; however, an October 2015 response reflects that those records were unavailable and had been deemed missing since July 2014.  The Veteran was informed of the unavailability of these records in accordance with VA regulation in a March 2016 Supplemental Statement of the Case.  See 38 C.F.R. § 3.159(e).  The RO also attempted to obtain identified private treatment records.  In a February 2017 letter, the RO requested that the Veteran complete, sign, and return an authorization to allow VA to attempt to obtain those records on his behalf.  The Veteran did not respond to that letter and it was not returned as undeliverable; therefore, the RO was unable to request those records.

The Veteran has also been afforded a number of examinations in connection with his claims.  38 C.F.R. § 3.159(c)(4)(2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Unfortunately, the Veteran failed to report for several scheduled examinations earlier this year.  In April 2017 letters, he was provided with notice regarding the scheduling of examinations to evaluate his claims for a left ear hearing loss disability, a sinus disorder, and a dental disability.  The Veteran did not attend those examinations, the letters sent to him informing him of the date, time, and location of the examinations were not returned as undeliverable, and the Veteran has not provided an explanation as to why he missed those examinations.  

The Board emphasizes that VA's duty to assist is not a one way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran failed to return a medical authorization to VA and failed to report for scheduled examinations, which have resulted in VA being unable to obtain essential evidence.  Therefore, pursuant to VA regulation, the Board will decide the Veteran's claims based on the evidence of record.  38 C.F.R. § 3.655 (2016).

In his VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board.  In May 2013, the RO sent the Veteran a letter informing him of the date, time, and location of his hearing scheduled for April 2013.  That letter was returned as undeliverable.  Although the Veteran did not receive notice of that hearing, in its October 2014 remand, the Board pointed out that the Veteran did not report for his scheduled Travel Board hearing and that he had not provided evidence of good cause to reschedule that hearing.  The October 2014 Board remand was sent to an updated address (different from the address the March 2013 letter was sent to) and was not returned as undeliverable.  Since then, the Veteran has not contacted VA to request a new hearing nor has he provided any information or shown good cause for why he did not attend that hearing.  Therefore, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704(d) (2016).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Pertinent Procedural History and Compliance with Prior Remand Directives

The Veteran's claims were initially denied in a March 2010 rating decision.  The Veteran disagreed with those denials and perfected his appeal to the Board.  

In October 2014, the Board found that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for residuals of dental trauma and remanded that claim on the merits for additional development, to include obtaining any fee basis dental treatment records and providing the Veteran with a dental examination.  The Board also remanded the remaining issues currently on appeal for further development.  In its October 2014 remand, the Board instructed the RO to obtain all outstanding VA treatment records, to include the results of January 2010 audiometric testing and any fee-based dental treatment, and to provide the Veteran with VA audiology and psychological examinations.  Significantly, although the Board instructed the RO to obtain an outstanding January 2010 audiometric evaluation, only a March 2010 audiometric examination report has been obtained and associated with the evidence of record.  The evidence reflects that an audiogram was not performed in January 2010, but rather, was performed in March 2010.  The Veteran's claim was readjudicated in a March 2015 Supplemental Statement of the Case and was returned to the Board.

In a June 2015 remand, the Board noted that outstanding fee-based dental records had not been obtained pursuant to the October 2014 remand directives.  Specifically, the Board noted the RO was instructed to detail all efforts to obtain the above-identified outstanding records or place a formal finding of unavailability in the file, neither of which was accomplished.  Since then, as detailed above, it has been determined that those records are unavailable and the Veteran was informed of this in accordance with VA regulation.  See 38 C.F.R. § 3.159(c), (e).  Additionally, the Board noted that while the Veteran failed to report for a December 2014 VA audiological examination without good cause, the record did not contain a copy of any notice sent to the Veteran scheduling that examination.  The Board also pointed out that several pieces of mail were returned as undeliverable during the remand period.  Given that the RO failed to document requests for outstanding fee-based dental records and given that the record suggested the Veteran did not receive notice of his scheduled audiological examination, the Board found an additional remand was required.  The Board also instructed the RO to take the appropriate steps to verify the Veteran's current mailing address and to provide him with an authorization to complete, sign, and return to allow the RO to request identified records on his behalf.  Additionally, while the Veteran was afforded VA dental, sinus, and psychiatric examinations in December 2014, the Board found those reports were inadequate and did not substantially comply with the October 2014 remand directives.  

In October 2016, the Board again remanded the Veteran's claims, citing noncompliance with previous remand directives.  The RO sent the Veteran a letter in February 2017 asking that he provide additional evidence in support of his claims and that he complete and return to VA a signed authorization to allow the RO to attempt to obtain identified psychiatric records.  This letter was sent to an updated address provided by the Veteran in June 2016.  The Veteran did not respond to the February 2017 letter and it was not returned as undeliverable.  In March 2017, the Veteran was provided with adequate notice of the scheduling of March 2017 VA audiological, sinus, psychiatric, and dental examinations.  The Veteran did attend a March 2017 VA mental health examination, and the examiner conducted a thorough examination and provided an adequate medical opinion; however, he did not report for the remaining examinations.  In March 2017, the Veteran contacted VA and stated that he was unable to attend those examinations due to a death in the family and requested that they be rescheduled.  Therefore, VA rescheduled those examinations and the record contains April 2017 letters to the Veteran notifying him of the rescheduling of those examinations.  The Veteran did not report for those examinations and has not provided good cause for his failure to report; notably, the April 2017 letters to the Veteran were not returned as undeliverable.  

The Board finds that VA has exhausted its efforts to assist the Veteran and that his failure to respond to requests for authorizations, along with his failure to report for examinations, has resulted in VA being unable to obtain evidence to substantiate his claims.  Based on the foregoing, the Board finds there has been substantial compliance with its prior remand directives, and any noncompliance is solely due to the Veteran's failure to cooperate with VA's requests.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Wood, 1 Vet. App. at 193.


	(CONTINUED ON NEXT PAGE)

Legal Criteria

Service Connection Generally

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing Loss Claims

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Dental Claims

In the context of dental claims, the United States Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, adjudication of the Veteran's claim for service connection for compensation purposes must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as set forth in 38 C.F.R. § 17.161.

Disability compensation may be provided for certain specified types of service-connected dental disorders.  38 C.F.R. § 4.150.  For other types of dental disorders, a veteran may be entitled to service connection for the purpose of outpatient dental treatment only.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

Service connection for compensation purposes can be established only for the specific types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

For other types of dental disorders not listed under 38 C.F.R. § 4.150, a veteran may be entitled to service connection for the purpose of outpatient dental treatment only.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  Various categories of eligibility exist for VA outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

Relevant to the Veteran's claim, eligibility for VA outpatient dental treatment may be established for veterans who have a noncompensable service-connected dental condition or disability adjudicated as resulting from combat wounds or other service trauma.   38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(c) (Class II(a) eligibility).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of an external physical force during the service member's performance of military duties.  See Nielson v. Shinseki, 607 F.3d 802 (2010) (holding that "service trauma" in 38 U.S.C.A. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

Regulations governing dental claims make a fundamental distinction between "replaceable missing teeth," see 38 C.F.R. § 3.381(b), and teeth lost as a result of loss of substance of body of maxilla (upper jaw bone) or mandible (lower jaw bone) due to trauma or disease such as osteomyelitis, and not the loss of alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; see also Simmington v. West, 11 Vet. App. 41, 44 (1998).  Replaceable missing teeth may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381(b).

Also relevant to the claim at hand, eligibility for a one-time course of dental care may be available for certain homeless and other enrolled veterans under 38 U.S.C.A. § 2062.   38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(d) (Class II(b) eligibility).  Eligible veterans include those who are enrolled for care under 38 U.S.C.A. § 1705(a) and who, for a period of sixty consecutive days, are receiving care (directly or by contract) in any of the following settings: (a) a domiciliary under section 1710 of this title, (b) a therapeutic residence under section 2032 of this title, (c) community residential care coordinated by the Secretary under section 1730 of this title; (d) a setting for which the Secretary provides funds for a grant and per diem provider.  38 U.S.C.A. § 2062(d).

Factual Background and Analysis

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claims.

Left Ear Hearing Loss

The Veteran claims he has a left ear hearing loss disability due to his active duty service.  

At an August 2011 VA audiological examination, the examiner diagnosed a right ear hearing loss disability, as defined by VA regulation.  While audiometric testing revealed some evidence of hearing loss in the left ear, the Veteran did not have a left ear hearing loss disability as defined by VA regulation at that examination.  See 38 C.F.R. § 3.385.  The examiner provided an opinion that the Veteran's bilateral hearing loss was at least as likely as not due to his active duty service, and supported that conclusion with adequate rationale, to include acknowledging the Veteran's exposure to loud noise during service and citing to medical literature.  In a September 2011 rating decision, the RO granted service connection for a right ear hearing loss disability.  However, because the August 2011 examination did not reflect that the Veteran had a left ear hearing loss disability under VA regulation, this claim was denied in a September 2011 Supplemental Statement of the Case and returned to the Board.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed). 

The evidence of record contains March 2010 VA audiometric testing results which do confirm a left ear hearing loss disability as defined by VA regulation.  This examination is adequate as the audiometric testing was performed by a state licensed audiologist and the report included the results of the Maryland CNC speech discrimination test as well as a puretone audiometry test.  See 38 C.F.R. § 4.85.

Based on the August 2011 VA examiner's medical opinion, coupled with the March 2010 audiological testing, verifying a diagnosis of a left ear hearing loss disability under VA regulation, the Board finds that service connection is warranted.  

Psychiatric Disorder

The Veteran claims he has a psychiatric disorder which began during or is related to his active duty service.

A July 1970 entrance examination reflects a normal psychiatric examination and no symptoms of emotional distress were endorsed at present on the July 1970 medical history form.  A November 1971 service treatment record documents that the Veteran went to sick call for a variety of medical or somatic symptoms and complaints.  The provider noted in the report that the Veteran "felt well until today" when he started experiencing dizziness and shortness of breath; affect was described as "anxious, nervous," and the diagnostic impression was "acute anxiety."  The Veteran's pulse was 120 and blood pressure was 170/95; he was prescribed Valium and Darvon.  He was also advised to follow up as necessary; however, there is no indication in the record that the Veteran sought further treatment.  At his July 1972 separation examination, the Veteran was found to be psychiatrically normal.

Post-service treatment records document a lengthy history of problems with alcohol dependence and depressive symptoms.  The Veteran first sought mental health treatment through the VA Healthcare System in 1998.  A December 1998 pastoral care and counseling note reflects the Veteran was having trouble with alcohol and drugs and that he was separated from his wife.  A December 1998 chemical dependency intake note documents the Veteran was in need of treatment for severe addition to crack cocaine and alcohol; he denied any prior treatment.  The Veteran has been psychiatrically hospitalized eleven times within the VA Healthcare System between 1998 and 2016; each time, alcohol use was identified as a problem and focus of treatment and he endorsed symptoms of alcohol induced depression.

The Veteran was afforded VA mental health examinations in January 2010, December 2014, and May 2017.  The Board has previously found the January 2010 and December 2014 opinions to be inadequate for adjudication purposes; therefore, while the Board will discuss the Veteran's statements and the examiners' impressions at those examinations, the etiology opinions will not be discussed.

At the January 2010 VA mental health examination, the examiner diagnosed alcohol dependence in full early remission.  The Veteran reported a past suicide attempt in 1989 when he tried to hang himself; at that time he was having marital problems and drinking.  He acknowledged difficulty falling asleep, which he attributed to thinking about family members, as well as problems with his memory.

At a December 2014 VA examination, the examiner diagnosed a severe alcohol use disorder and alcohol induced depression.  The Veteran indicated he began drinking at age 19 during service but that his alcohol use was not a problem until the late 1990s following his divorce and loss of a foster child whom he and his wife had hoped to adopt.  Alcohol use increased following the deaths of several family members between 1995 and 1997.  He also acknowledged a history of cocaine use.  The Veteran reported first having thoughts about suicide when he and his wife separated in 1995; he stated he went to the basement to hang himself and that his mother-in-law stopped him.  He denied seeking mental health treatment at that time.  When asked about his military service, the Veteran became tearful and stated that while he was serving at Camp Pendleton in 1971, he and four platoons were dropped at a nearby air base.  They were walking toward some bushes and someone started shooting; he and his fellow service members dropped to the ground and when he turned to talk to the soldier next to him, he saw him get shot in the head.  The Veteran indicated he was unsure who was shooting at him and that others were shot and killed as well.  The examiner noted that there was no mention of this alleged incident in any of the Veteran's past treatment records and that the Veteran did not connect any of his current mental health issues to this alleged incident.  

At a March 2017 VA mental health examination, the examiner diagnosed alcohol abuse disorder and unspecified depressive disorder with anxious distress.  The Veteran denied foreign deployments and did not mention any incidents occurring at Camp Pendleton during service, which he had discussed at his previous December 2014 examination.  When asked about mental health problems during service, the Veteran reported that he had high blood pressure in service and that he had some distress associated with the death of several friends who died from motor vehicle accidents in 1971.  He acknowledged this distress caused some disturbing dreams but indicated he was still able to perform his duties.  The Veteran denied problems with drinking alcohol during the military and indicated he first began having problems with alcohol in 1985.  When asked about suicidal ideation, the Veteran denied current ideation and reported that he had attempted suicide two years prior when he was depressed about his drinking.

The March 2017 examiner reviewed the Veteran's extensive mental health treatment records and indicated that while panic disorder was noted as a diagnosis in some of the Veteran's medical records, specific symptoms were episodic and were not described as a focus of treatment.  Medical records note depression at times, sometimes diagnosed as major depressive disorder with psychotic features, but this is noted in the context of treatment for relapse to alcohol use.  The examiner concluded that the Veteran's psychiatric disorders were less likely than not due to his active duty military service reasoning that the Veteran's single in-service documentation of acute anxiety had resolved and that medical records since military discharge note that alcohol use disorder and depression associated with alcohol use had been the focus of treatment since at least 1998.  Anxiety symptoms currently reported by the Veteran consisted of a general feeling of nervousness (different than what was reported during service), which is associated with his depressed mood and the process of early recovery from alcohol use disorder.

Based on the foregoing, the Board finds that service connection for a psychiatric disorder must be denied.  The May 2017 VA examiner provided a well-reasoned medical opinion, which was based on a comprehensive psychiatric examination and review of the medical and lay evidence of record, and found no relationship between the Veteran's psychiatric disorders and his active duty service.

In concluding that service connection is not warranted, the Board has considered the Veteran's lay statements.  The Veteran has made inconsistent statements regarding the nature of his military service in support his claim before the Board with regard to the aforementioned alleged incident while he was stationed at Camp Pendleton.  None of the Veteran's service treatment or personnel records reflect that this alleged incident occurred; additionally, the Veteran only mentioned this alleged incident at his December 2014 VA examination and did not discuss it at any of his mental health appointments.  Moreover, the Veteran's statements regarding alleged prior suicide attempts have also lacked consistency.  In treatment records dated April 2002, May 2009, June 2009, August 2009, April 2014, and February 2015, the Veteran denied a history of prior suicide attempts.  A May 2012 psychiatric discharge document relates a history of a suicide attempt in the 1970s, although various other records suggest that an attempt took place sometime between 1989 and 1998, and at his May 2017 VA examination the Veteran only reported an attempted suicide two years prior.  Based on the foregoing, the Board finds that the Veteran's incongruent statements lack credibility, and therefore, are not probative evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Moreover, while the Board recognizes that the Veteran may sincerely believe that he has a psychiatric disorder as a result of his active service, as a lay person, he does not possess the medical expertise required to make this determination.  See 38 C.F.R. § 3.159(a); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (finding that assertions, in the absence of evidence that a veteran has the expertise to render opinions about medical matters, are not probative).

Accordingly, service connection for a psychiatric disorder is not warranted.  The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Dental Disorder 

In his original April 2002 claim, the Veteran submitted a lay statement reporting that two teeth were "knocked out" in service.  He elaborated that while standing on the running board of a two and a half ton truck, the truck backed into a dock, causing him to strike his mouth against the side view mirror and injure his teeth.  The Veteran reported that a root canal was performed and that his dentist explained that at a later date his teeth would need to be replaced.  The Veteran's DD-214 shows his military occupational specialty (MOS) was a motor vehicle operator, which is consistent with the lay history of the incident he reported as injuring his teeth.  Although not documented in his service treatment records, the Board concedes that the Veteran experienced this claimed facial trauma during service as it is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014).

Service treatment records reflect that on June 27, 1972, the Veteran underwent a root canal on tooth number 8, although no reason was given as to why this procedure was necessary.  None of the other service treatment or dental records address this treatment.  The dental records do not reflect any problems with the surrounding top from teeth and up to and including the incisors (teeth numbers 6 through 11 are shown to have been neither removed, nor filled in the corresponding chart).  Likewise, the bottom front teeth (teeth numbers 22 through 27 in the corresponding chart) are shown to be intact.  The only tooth removed in service is shown to be tooth number 20, which was extracted in October 1970.  Dental caries were also shown to have been treated in the upper and lower molars, specifically teeth 2, 3, 13, 14, 18, 21, 30, and 31.  At his July 1972 separation examination, the Veteran's head, face, mouth, and throat were normal.

A January 1999 dental note reflects the Veteran experienced right side maxillary and mandibular pain.  Panoramic imaging revealed severe breakdown of teeth 4, 15, 16, and 20, all which were broken down so much they were not restorable.  Tooth 8 was noted to previously had root canal therapy; current examination revealed lost extensive alveolar bone around the root of the tooth.  Tooth 3 had lost the lingual portion of the amalgam restoration and tooth 29 had an occlusal carious lesion.  The dentist restored teeth 3 and 29 supragingivally.

At an April 8, 2002, VA dentist appointment, the Veteran pointed to tooth 31 and indicated it bothered him; he also reported that he fractured his jaw in 1999, which required it to be wired shut and that he was unable to afford to have the wires or braces removed.  Teeth 1, 17, 18, 20, 30, and 32 were noted as missing and teeth 9 and 24 appeared discolored, which the examiner indicated might be from endodonic involvement.  Panoramic dental imaging revealed retained arch bars from a prior mandiublar fracture with a piece of arch bar on the maxillary left.  There was extensive bone loss around tooth 31 causing it to be immobal and there was nonrestorable breakdown of teeth 4, 8, 15, 16, 21.  Teeth 5 and 14 were noted to have restorable breakdown.  The dentist's plan included extraction of teeth 4, 8, 15, 16, 21, and 31.

On April 12, 2002, teeth 4 and 31 were extracted, and a small bone spicule protruding through the gingiva of missing tooth 8 was removed.  At a February 2005 VA physical, the Veteran denied dental problems and indicated his last dental examination was in 2002.  

Various post-service treatment records suggest that the Veteran's teeth are missing and/or are in poor repair.  This includes records from December 2009 demonstrating that a fee basis consultation was ordered for a dental disorder with a history of right upper cuspid broking at the gum line since 2003, intermittent abscess with lesion on the upper gum.  In January 2010, the Veteran requested a soft diet due to pain while eating following multiple tooth extractions.  The Veteran's teeth were noted to be in poor repair at a January 2010 VA general examination and records from January, April, and December 2010 show the Veteran was pursuing dental care.  A March 2010 treatment note describes the Veteran's dentition as fair with some missing teeth.  

At a December 2014 VA examination performed to assess the etiology of his sinuses, the Veteran corroborated his previous story regarding in-service facial trauma and indicated his two lower front teeth were broken as a result of that incident.  He stated he underwent root canals these teeth and that the same teeth broke again two years later.  The examiner documented physical findings as decayed teeth with several missing teeth throughout including the lower front two teeth.

At a December 2014 VA dental examination, the examiner noted a diagnosis of pulpal necrosis per the Veteran's report.  The Veteran indicated that during service he was standing on the running board of a truck which hit the loading dock, causing him to "pitch[] forward and hit [his] teeth on the truck mirror."  The Veteran indicated he underwent root canals for two teeth while in service as a direct result of the described incident and that he did not lose the teeth in question until "about ten years" after discharge from the military.  Panoramic imaging performed at that examination revealed generalized moderate to severe bone loss with multiple missing and drifting teeth.  Examination revealed chronic oral neglect and generalized severe periodontal disease.  The examining dentist provided a January 2015 opinion stating that the Veteran's dental disorders were unrelated to his in-service trauma, reasoning that he did not suffer any facial bony fractures as a result of the in-service trauma and that his present day periodontal disease was due to chronic oral neglect, affecting the bone surrounding the root structure of the teeth.

The Veteran does not have a compensable dental disability, as there is no competent evidence showing a diagnosis of any of the disabilities listed under 38 C.F.R. § 4.150.  As detailed above, there are prescribed circumstances under which VA may award service connection for a dental disorder for purposes of compensation.  There is no evidence that the Veteran's current dental condition meets any of these circumstances.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Absent evidence of a compensable disability listed under 38 C.F.R. § 4.150, service connection for a dental disability for compensation purposes must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Brammer, 3 Vet. App. at 225 (1992).  Even assuming he did have a dental disability listed under 38 C.F.R. § 4.150, which he does not, the Veteran's failure to report for his April 2017 VA dental examination has resulted in the inability to obtain an opinion linking any dental disability to his active duty service.  See 38 C.F.R. § 3.655; see also Wood, 1 Vet. App. at 193.

Next, the Board turns to whether entitlement to service connection is warranted for a dental disorder solely for the purpose of determining eligibility for outpatient dental treatment.  The record includes competent evidence that the Veteran sustained in-service trauma to his face during the performance of his military duties.  The evidence demonstrates that tooth 20 was extracted during the Veteran's active service; however, the service treatment records do not indicate why this is so.  The evidence also reflects the Veteran underwent a root canal on tooth number 8, also reasons not documented in service treatment records, and this tooth was subsequently extracted many years after his separation from service.  VA treatment records also reflect the Veteran has had several other teeth extracted.  As noted previously, the Veteran failed to report for an April 2017 VA dental examination, which could have provided VA with a medical opinion regarding whether the loss of any of his teeth was due to facial trauma incurred in service.  Given the Veteran's failure to cooperate with VA by attending the examination, the Board is left to decide the Veteran's claim based on the evidence of record.  See 38 C.F.R. § 3.655.  Absent competent evidence that the trauma the Veteran experienced during service caused the loss of any of his teeth, entitlement to Class II(a) eligibility for outpatient dental treatment must be denied.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(c).

In concluding so, the Board has considered the Veteran's lay statements, to include his statements that the facial trauma he experienced ultimately resulted in the loss of teeth.  While the Veteran may sincerely believe that his tooth loss is due to the trauma he experienced during service, as a lay person, he does not possess the medical expertise required to make this determination.  See 38 C.F.R. § 3.159(a); see also Bostain, 11 Vet. App. at 127.  Moreover, although the Veteran indicated he was told by a dentist during service that the trauma he experienced would ultimately result in the loss of his teeth, the Board finds that this is not probative evidence in support of his claim.  See Robinette v. Brown, 8 Vet.App. 69, 77 (1995) (holding that a layman's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical evidence).  

The Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against his claim for entitlement to Class II(a) outpatient dental treatment, it is not applicable.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 56.

The Board has also considered whether the Veteran is eligible for a one-time course of dental treatment under 38 U.S.C.A. § 2062.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(d) (Class II(b) eligibility).  Given that the Veteran completed a 95 day Substance Abuse Residential Rehabilitation Treatment Program (SARRTP) at the Marion VA Medical Center on November 25, 2009, the Board finds he meets the criteria for Class II(b) eligibility for a one-time course of outpatient dental treatment.  See 38 U.S.C.A. § 2062(d).  To this extent only, his claim is granted.

Sinus Disorder

The Veteran is claiming service connection for a sinus disorder as secondary to his claimed facial trauma.  

The Veteran's service treatment records do not document any complaints, symptoms, or treatment for any sinus disorders.  The first evidence of sinus symptoms documented in VA treatment records was at an April 2002 VA physical when the Veteran reported stuffy sinuses.  At a February 2005 VA physical, the Veteran acknowledged chronic nasal/sinus congestion with a runny nose depending on the weather.  In January 2009, the Veteran reported that his sinuses were painful to palpation with residuals of a cold, to include coughing and mucus.  In June 2009, the Veteran complained of a gradually worsening cough with sinus drainage and chest congestion for the past month.  The examiner assessed sinusitis with possible bronchitis and treated him with medication.

At a January 2010 VA general examination, the Veteran reported a history of non-incapacitating sinus infections taking place more than six times a year.  Physical examination of his nose and sinuses were normal.  This examination was not noted to have included a review of the claims file, nor was an etiology opinion obtained.  

Panoramic imaging performed at a December 2014 VA dental examination did not reveal any changes in sinus anatomy.  The examining dentist provided a January 2015 opinion and determined that the Veteran's sinus condition was less likely than not due to his in-service trauma, reasoning that the Veteran did not suffer any facial bony fractures as a result of that trauma and noting that sinus anatomy was normal on recent dental imaging.  The examiner further reasoned the examination revealed the Veteran's current periodontal disease was not affecting his sinuses, only the bone surrounding the root structure of the teeth.

Based on the foregoing, the Board finds that service connection for a sinus disorder must be denied because there is no competent and probative evidence linking a sinus disorder to the Veteran's active duty service.  The January 2015 opinion finding no relationship between the Veteran's active duty service and his current sinus condition was based on a review of the medical and lay evidence of record, as well as a physical examination of the Veteran.  

While the Board recognizes that the Veteran may sincerely believe that he has a sinus disorder as a result of his active service, as a lay person, he does not possess the medical expertise required to make this determination.  See 38 C.F.R. § 3.159(a); see also Bostain, 11 Vet. App. at 127.

Accordingly, service connection for a sinus disorder is not warranted.  The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a left ear hearing loss disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a psychiatric disorder is denied.

Service connection for a dental disability for compensation purposes is denied.

Entitlement to Class II(a) VA outpatient dental treatment is denied.

Entitlement to Class II(b) VA outpatient dental treatment for a one-time course of treatment is granted.

Service connection for a sinus disorder is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


